NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/09/2022 has been entered. Claims 4, 6-8, 11, 15, 21, 22 have been cancelled. Claims 26-28 are newly added. Claims 1-3, 5, 9, 10, 12-14, 16-20, 23-28 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed 02/07/2022.

Allowable Subject Matter
Claims 1-3, 5, 9, 10, 12-14, 16-20, 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 9 & 13, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, a heat exchanger assembly and method of using thereof, comprising an arcuate unitary body (or plurality of unitary bodies) having first and second internal flowpaths enclosed within and formed integrally with the unitary body, wherein the first internal flowpath is configured to channel a flow of oil to be cooled, and the second internal flowpath is configured to flow a first coolant that comprises fuel, and an external flowpath formed on a circumferentially extending surface of the unitary body having a plurality of metallic fins.  
Close prior art Storage (US 2014/0044525) discloses an arcuate unitary body with external flowpath having fins, and two internal flowpaths for channeling flows of oil and
another fluid to be cooled. However, Storage is silent on the second internal flow path channeling a coolant that is fuel (Storage does not teach or suggest channeling a second coolant in the form of fuel, but rather multiple flows of fluids to be cooled. While the use of fuel and air to oil heat exchangers are known in the art (e.g. three fluid heat exchangers, such as Pfouts US 4,759,401; or systems having separate fuel-oil and air-oil heat exchangers, as in Butler US 5,121,598), the prior art of record fails to teach or suggest a unitary body having first and second internal channels formed integrally with the body respectively carrying fuel as a coolant and a fluid to be cooled, with an external channel having a plurality of metallic fins receiving a flow of a second coolant.
Claims 2-3, 5, 10, 12, 14, 16-20, 23-28 are allowable for the same reasons as claims 1, 9, 13, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAIN CHAU/Primary Examiner, Art Unit 3741